Citation Nr: 0835269	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-40 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of fatigue due to toxin exposure, currently rated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1971 to April 
1972 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In that decision, the RO effectuated 
the Board's grant of service connection for fatigue due to 
toxin exposure and assigned a noncompensable evaluation.  The 
veteran disagreed with the rating assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2004 decision, the Board granted service 
connection for fatigue based on the report of a May 1998 VA 
mental disorders examination.  In that report, the examiner 
concluded that 10 percent of the veteran's fatigue was 
accounted for by his sleep apnea syndrome and that the 
remainder was related to the veteran's exposure to toxins 
while in the Persian Gulf.   

A longitudinal review of the record reflects the veteran's 
consistent complaints of fatigue.  However, evidence of 
record does not directly address the severity of this 
service-connected disability.  Accordingly, the Board finds 
that a current VA examination is in order.

The Board also notes that there are recent references to a 
Worker's Compensation claim made by the veteran.  Records 
pertaining to this claim might provide evidence supportive of 
the instant claim and should be obtained.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain from the appropriate agency 
any records pertaining to a Worker's 
Compensation claim in 2004.  If the 
agency holding such records requires a 
signed release, the AOJ should secure 
such from the veteran.  All attempts to 
obtain these records should be documented 
in the claims file.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of his fatigue.  Upon review 
of the record and examination of the 
veteran, the examiner should identify the 
manifestations of the veteran's service 
connected fatigue due to toxin exposure.  
The examiner should specifically indicate 
whether fatigue is also related to other 
factors, to include nonservice-connected 
conditions.  The examiner should also 
address whether the veteran is prescribed 
any medication for his fatigue.  The 
examiner should state whether the 
veteran's fatigue results in 
incapacitation; if so, the examiner 
should discuss the duration of any 
incapacitation due to the service-
connected fatigue.  

All complications associated with the 
veteran's service-connected fatigue, and 
their extent, should be described.

The examiner should provide the rationale 
for all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




